EXHIBIT 10(h)

MODINE MANUFACTURING COMPANY

1985 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS



(as amended July 19, 1989)

(as amended January 15, 1997)

1. PURPOSE. The Modine Manufacturing Company 1985 Stock Option Plan for
Non-Employee Directors (the "Directors' Plan") is intended to promote the
interests of Modine Manufacturing Company (the "Company") and its stockholders
by increasing the potential compensation of the non-employee members of the
Company's Board of Directors and Directors Emeriti, thereby assisting the
Company in its efforts to attract and retain well qualified individuals to serve
as its directors and to retain the counsel of Directors Emeriti. Options granted
under the Directors' Plan are intended to be of a type that does not meet all of
the requirements of Section 422A of the Internal Revenue Code of 1954 as
heretofore and hereafter amended, and the Directors' Plan shall be construed so
as to carry out that intention.


2. ADMINISTRATION.

(a)  Procedure; Disinterested Directors. The Board will administer the Plan;
provided, however, that the Board may appoint a committee (the "Committee") of
two (2) or more directors to administer the Plan if deemed necessary or
advisable in order to comply with the exemptive rules promulgated pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act").

(b)  Powers. Grants of Options under the Plan and the amount, price, and timing
of the awards to be granted will be automatic as described in Section 5.
However, all questions of interpretation of the Plan will be determined by the
Board or the Committee, as applicable, and such determination will be final and
binding upon all parties.

(c)  Section 16 Compliance. Transactions under this Directors' Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Directors' Plan or action
by the Board or Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Board or Committee.
In addition, to the extent a participant (who is also a Reporting Person under
Rule 16b-3 or its successors) engages in an opposite way transaction that
jeopardizes the exemption, it shall be deemed null and void.


3. PARTICIPANTS. Participants shall consist of all present or future directors
of the Company who are not salaried employees of the Company and Directors
Emeriti.


4. SHARES RESERVED UNDER THE DIRECTORS' PLAN. There is hereby reserved for
issuance under the Directors' Plan an aggregate of 500,000 shares of Common
Stock, $0.625 par value, which may be authorized but heretofore unissued shares
or shares reaquired by the Company, including shares purchased on the open
market. Any shares subject to Directors' Stock Options or issued under such
options may thereafter be subject to new options under this Directors' Plan, if
there is a lapse, expiration or termination of any such options prior to
issuance of the shares or if shares are issued under such options, and
thereafter are reacquired by the Company pursuant to rights reserved by the
Company upon issuance thereof.


5. NUMBER OF SHARES TO BE GRANTED EACH ELIGIBLE DIRECTOR; EXERCISE.

(a)  Upon adoption of this Plan by the Board of Directors the Committee shall
grant to each director immediately:

(i)   an option for that number of shares equal to the multiple of 200 and the
number of years (whole years and partial years) that such director has served as
a director of the Company; and

(ii)  an option for that number of shares equal to 500 shares for each 12-month
period remaining in such director's unexpired term on the Board of Directors,
plus 500 shares for any fractional 12-month period remaining in such term.

(b)  Within thirty (30) days after election or re-election to the Board of
Directors by the Company's stockholders, the Committee shall grant to each
director so elected or re-elected, an option for that number of shares equal to
the multiple of 500 and the number of years in the term to which he has been
elected to the Company's Board of Directors.

(c)  Upon adoption of this Plan by the Board of Directors, the Committee shall
grant to each then existing Director Emeritus an option for twenty-four hundred
(2,400) shares.

(d)  An option may be exercised in whole at any time or in part from time to
time.


6. OPTION PRICE; TERM. Directors' Stock Options shall consist of options to
purchase shares of Common Stock at purchase prices not less than 100 percent of
the fair market value of the shares on the date the option is granted. Such
options will be exercisable not later than ten years after the date they are
granted and will terminate no later than three years after termination of
director status for any reason other than death and, in the case of Directors
Emeriti, such stock options shall terminate no later than three (3) year from
the date of grant.


7. ADJUSTMENT PROVISIONS. If the Company shall at any time change the number of
issued shares of Common Stock without new consideration to the Company (by stock
dividends, stock splits, or similar transactions), the total number of shares
reserved for issuance under this Directors' Plan and the number of shares
covered by each outstanding Director's Stock Option shall be <PAGE> adjusted so
that the aggregate consideration payable to the Company, if any, and the value
of each such option shall not be changed. Directors' Stock Options may also
contain provisions for their continuation or for other equitable adjustments
after changes in the Common Stock resulting from reorganization, sale, merger,
consolidation or similar occurrences.


8. NONTRANSFERABILITY. Each Director's Stock Option granted under the Directors'
Plan to a participant shall not be transferable by him otherwise than by will or
the laws of descent and distribution, and shall be exercisable, during his
lifetime, only by him. In the event of the death of a participant prior to
termination of any Director's Stock Options held by him hereunder, each
Director's Stock Option theretofore granted to him shall be exercisable to the
extent provided therein but not later than one year after his death (and not
beyond the stated duration of the Director's Stock Option). Any such exercise
shall be made only:

(a)  By the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant's rights under the
Director's Stock Option shall pass by will or the laws of descent and
distribution; and

(b)  To the extent, if any, that the deceased participant was entitled at the
date of his death.


9. OTHER PROVISIONS. The award of any Director's Stock Option under the
Directors' Plan may also be subject to such other provisions (whether or not
applicable to the Director's Stock Option awarded to any other participant) as
the Committee determines appropriate, including without limitation, provisions
for the installment purchase of Common Stock under Directors' Stock Options,
provisions to assist the participant in financing the acquisition of Common
Stock, provisions for the forfeiture of, or restriction on resale or other
disposition of shares acquired under Directors' Stock Options, provisions giving
the Company the right to repurchase shares acquired under Directors' Stock
Options in the event the participant elects to dispose of such shares,
provisions to comply with federal and state securities laws, or understandings
or conditions as to the length of the participant's term as a director in
addition to those specifically provided for under the Directors' Plan.


10. TENURE. A participant's right, if any, to continue to serve the Company as a
director shall not be enlarged or otherwise affected by his designation as a
participant under the Directors' Plan.


11. DURATION, AMENDMENTS AND TERMINATION. No Director's Stock Option shall be
granted more than ten years after the date of adoption of this Directors' Plan;
provided, however, that the terms and conditions applicable to Directors' Stock
Options granted within such period may thereafter be amended or modified by
mutual agreement between the Company and the participant or such other person as
may then have an interest therein. Also, by mutual agreement between the Company
and a participant hereunder, or under any future plan of the Company, Directors'
Stock Options may be granted to such participant in substitution and exchange
for and in cancellation of, any Directors' Stock Options previously granted such
participant under this Directors' Plan. The Committee may amend the Directors'
Plan from time to time or terminate the Directors' Plan at any time. However, no
action authorized by this paragraph shall reduce the amount of any existing
Directors' Stock Options or change the terms and conditions thereof without the
participant's consent. No amendment of the Directors' Plan shall, without
approval of the stockholders of the Company (i) increase the total number of
shares which may be issued under the Directors' Plan or increase the amount or
type of Directors' Stock Options that may be granted under the Directors' Plan;
(ii) change the minimum purchase price of shares of Common Stock which may be
made subject to Directors' Stock Options under the Directors' Plan; or (iii)
modify the requirements as to eligibility for Directors' Stock Options under the
Directors' Plan.


12. SHAREHOLDER APPROVAL;EFFECTIVE DATE. The Directors' Plan has been adopted by
the Board of Directors on January 16, 1985, and shall be effective as of such
date, subject to approval by the shareholders of the Company. Such adoption
shall be null and void if shareholder approval is not obtained within 12 months
of the adoption of the Directors' Plan by the Board of Directors. 13. FORM OF
PAYMENT. Payments required upon a particular exercise of Directors' Stock
Options under the Directors' Plan may, at the Company's discretion, and in such
manner as the Company shall determine, be made in the form of Company stock as
well as cash or any combination of Company stock and cash.